DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the amendment filed on 24 January 2022 the following changes have been made: claims 1, 7-8, 14-15, and 21 have been amended. 
Claim 22 has been added. 
Claims 1-22 are currently pending and have been examined.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the current claims 1, 8, 15, and 22 of U.S. Application No. 16/109,394 in view of Samec et al. (US20170365101A1) in view of Logan et al. (US5371551A). Although the claims at issue are not identical, they are not patentably distinct from each other because recite substantially similar limitations.

This is a provisional nonstatutory double patenting rejection because the patenably indistinct claims have not in fact been patented. 


Claims 1, 8, 15, and 22 recite substantially similar limitations to claims 1, 8, and 15 of U.S. Application No. 16/109,394. The subject matter of the present application amounts to claims which are narrower in scope. The substantially similar limitations of claims 1, 8, and 15 in the instant application pertain to distinguishing between an acute auditory hallucinatory episode and ambient sounds. Claims 1, 8, 15, and 22 also recite the substantially similar limitations of and using at least one microphone on the computing device to monitor ambient sounds; monitoring, by at least one processor of the computing device, for a deliberate overt manual activation action by a user, wherein the activation action represents an indication that the user is hearing sounds; and the at least one processor to test the ambient sounds as stored in the rolling buffer the ambient sounds against a threshold. These preceding limitations are understood to be an obvious variant of monitoring, by at least one processor of a first networked mobile wireless telecommunication computing device, for a deliberate overt activation action by a user, wherein the activation action represents an indication that the user is hearing sounds and using at least one microphone on the first networked mobile wireless telecommunication computing device to monitor ambient sounds; the at least one processor testing the ambient sounds against a threshold in claims 1, 8, and 15 of U.S. Application No. 16/109,394. The difference between the present application and U.S. Application No. 16/109,394 is that the present application discloses continuously recording the ambient sounds and storing a predetermined duration of
the ambient sounds in a rolling buffer; wherein the threshold is a minimum confidence level associated with identification of spoken words in the ambient sounds by voice activity detection applied to the ambient sounds; responsive to determining that the perception indication is an indication that the user perceives that they are hearing actual sounds and the at least one processor determines that the ambient sounds as stored in the rolling buffer fail to satisfy the threshold, and transmitting a control signal from the at least one processor to an output device of the computing device, wherein the control signal causes the output device to transmit an alert indicating that the user may be experiencing an auditory hallucination. The additional limitations in the instant application pertaining to the recording, activation, storing in a rolling buffer, and transmitting are obvious over Samec et al. ([0405]-[0870]) in view of Logan et al. ([Col. 1 lines 45-52]) with the motivation to constantly record one or more incoming audio or video program signals and to read a playback signal from the circular buffer (See Logan, Abstract).. Dependent claims 2, 9, and 16 are an obvious variant of claims 2, 9, and 16 of U.S. Application No. 16/109,394 for reciting testing the ambient sounds against the threshold locally on the computing device. Dependent claims 3, 10, and 17 are also an obvious variant of claims 3, 10, and 17 of U.S. Application No. 16/109,394 for reciting testing the ambient sounds against the threshold remotely by transmitting the ambient sounds from the computing device to a remote computer system and receiving threshold testing results from the remote computer system at the computing device.  The remaining dependent claims in the present application also recite substantially similar limitations to U.S. Application No. 16/109,394, such as recitation of using a minimum confidence level.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 13-17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (US20170365101A1) in view of Logan et al. (US5371551A).
Regarding claim 1, Samec discloses using at least one microphone on a computing device to monitor ambient sounds ([0185] “Embodiment 131: The display system of Embodiment 1, further comprising a microphone configured to detect vocalization of the user.”)
monitoring, by at least one processor of the computing device, for a deliberate overt manual activation action by a user, the deliberate overt manual activation action by a user representing an input to the computing device, ([0582] “In some embodiments, the display system may be configured to recognize that difficulty reading may indicate cognitive disorders such as auditory, language, or visual processing disorders, memory disorders such as frontotemporal dementia or posterior cortical atrophy, and/or learning disorders such as dyslexia or visual motor deficit.”  [0590] “As disclosed herein, the cameras 24 may be used to register user inputs to the display system (e.g., by tracking the user's eyes to determine his/her selection of virtual menu items). In some embodiments, the display system may be configured to receive inputs via real input devices (e.g., physical buttons) and/or virtual input devices (e.g., virtual buttons projected by the display device).”) 
wherein the activation action represents an affirmative, unambiguous indication that the user is hearing sounds; ([0405] “The stimuli may take the form of visual and/or audio content. In addition or alternatively, the stimuli may be provided by the ambient environment. For example, scenes (including landscapes, people, and other visual features) or sounds not generated by the display system but experienced by the user, may be detected by the display system and categorized.” [0603] “Consequently as described above regarding agnosia, the display system may be configured to confirm that the user understands the prompts provided by the display system.”)
wherein the activation action causes the at least one processor to receive a perception indication from the user, indicating that the user perceives that they are hearing actual sounds; ([0821] “At block 1720, a user response to the stimulus may be received. For example, the user may be asked to indicate where the virtual object appears to be located and/or the location of the sounds.”)
and wherein the activation action further causes the at least one processor to test the ambient sounds as stored in the rolling buffer against a threshold, ([0869] “In some embodiments, the display system may be configured to utilize a plurality of techniques to generate models for analysis of the aggregated data. Other techniques may include using pre-defined thresholds or data values.”)
wherein the threshold is a minimum confidence level associated with identification of spoken words in the ambient sounds by voice activity detection applied to the ambient sounds; ([0556] “The user may then speak a response, which may be detected by a microphone 67.” [0870] “In some other embodiments, the display system may signal the presence of the stimulus in the environment if the score is lower than the threshold.” [0871] “The threshold condition may be determined based on objects (or people) in the user's physical environment, the user's emotional state and/or the user's interactions with the ambient environment.”) 
and responsive to determining that the perception indication is an indication that the user perceives that they are hearing actual sounds and that the ambient sounds as stored in the rolling buffer fail to satisfy the threshold, ([0870] “In some other embodiments, the display system may signal the presence of the stimulus in the environment if the score is lower than the threshold.”)

Note: in comparison of the threshold value to the data acquired by the environmental sensor, a lower value signals the presence of some stimulus causing the user to experience an auditory hallucination.
transmitting a control signal from the at least one processor to an output device of the computing device, wherein the control signal causes the output device to transmit an alert indicating that the user may be experiencing an auditory hallucination ([0863] “The methods and modules (or data) may also be transmitted as generated data signals (e.g., as part of a carrier wave or other analog or digital propagated signal) on a variety of computer-readable transmission mediums…..” [0828] “For example, the system may be configured to alert the user if a person talking to a user is angry or hurt, based upon an analysis of their speech and the above-noted aspects of that speech.”)

Samec does not explicitly disclose however Logan teaches continuously recording the ambient sounds and storing a predetermined duration of the ambient sounds in a rolling buffer ([Col. 1 lines 45-52] “In accordance with a principle feature of the invention, one or more incoming audio or video signals are continuously digitized, compressed and stored in a buffer memory whenever the invention is in operation whereby, without attention from the user, the invention maintains a "circular buffer" which stores programming received during a preceding time interval of predetermined duration.”)

Therefore, it would have been obvious to expand Samec’s techniques for performing a neurological analysis with Logan’s techniques for recording audio. The motivation for the combination of Samec and Logan is to constantly record one or more incoming audio or video program signals and to read a playback signal from the circular buffer (See Logan, Abstract).
Regarding claim 2, Samec discloses wherein the at least one processor testing the ambient sounds against the threshold comprises testing the ambient sounds against the threshold locally on the computing device ([0870] “The display system may compare the score calculated from the environmental sensor's data with the threshold score.”)
Regarding claim 3, Samec discloses wherein the at least one processor testing the ambient sounds against the threshold comprises testing the ambient sounds against the threshold remotely by transmitting the ambient sounds from the computing device to a remote computer system ([0414] “For example, the information may be transmitted directly between display systems (e.g., via wired and/or wireless connections) and/or via a central server that receives information from the display systems and distributes information from other display systems to a given display system.”)
and receiving threshold testing results from the remote computer system at the computing device ([0863] “The results of the disclosed processes or process steps may be stored, persistently or otherwise, in any type of non-transitory, tangible computer storage or may be communicated via a computer-readable transmission medium.”)
Regarding claim 6, Samec discloses wherein the perception indication is subsumed within the activation action ([0833] “The combination of the music and the imagery may, for example and without limitation, evoke an emotional response, activate the senses, impact physiology on the body, and stimulate symbolic representation or imagery.”)
Regarding claim 7, Samec discloses wherein the ambient sounds tested
against the threshold include ambient sounds immediately prior to the activation action and ambient sounds following the activation action ([0687] “The display system may measure electrical potentials before, during, and/or after a stimulus has been presented to a user (e.g., a visual stimulus presented to the user's eye, an audio stimulus presented to the user's ear, or the like).”)
Regarding claim 8, Samec discloses at least one processor ([0007] “The display system also comprises one or more inwardly-directed sensors; one or more outwardly-directed sensors; one or more processors…”)
at least one microphone coupled to the at least one processor ([0473] “The display system 60 may also include one or more microphones 110 or other devices to detect sound.”)
at least one input device coupled to the at least one processor ([0481] “In some embodiments, in addition to providing data regarding the user, one or both of the cameras 24 and 28 may be utilized to track the eyes to provide user input.”)
at least one memory coupled to the at least one processor, the memory containing instructions which, when executed by the at least one processor ([0351] “one or more inwardly-directed sensors; one or more processors; and one or more computer storage media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations…”)
using at least one microphone on a computing device to monitor ambient sounds ([0185] “Embodiment 131: The display system of Embodiment 1, further comprising a microphone configured to detect vocalization of the user.”)
monitoring, by at least one processor, for a deliberate overt manual activation action by a user, the deliberate overt manual activation action by a user representing an input to the computing device, ([0582] “In some embodiments, the display system may be configured to recognize that difficulty reading may indicate cognitive disorders such as auditory, language, or visual processing disorders, memory disorders such as frontotemporal dementia or posterior cortical atrophy, and/or learning disorders such as dyslexia or visual motor deficit.”  [0590] “As disclosed herein, the cameras 24 may be used to register user inputs to the display system (e.g., by tracking the user's eyes to determine his/her selection of virtual menu items). In some embodiments, the display system may be configured to receive inputs via real input devices (e.g., physical buttons) and/or virtual input devices (e.g., virtual buttons projected by the display device).”) 
wherein the activation action represents an affirmative, unambiguous indication that the user is hearing sounds; ([0405] “The stimuli may take the form of visual and/or audio content. In addition or alternatively, the stimuli may be provided by the ambient environment. For example, scenes (including landscapes, people, and other visual features) or sounds not generated by the display system but experienced by the user, may be detected by the display system and categorized.” [0603] “Consequently as described above regarding agnosia, the display system may be configured to confirm that the user understands the prompts provided by the display system.”)
wherein the activation action causes the at least one processor to: receive a perception indication from the user, wherein the perception indication is one of: an indication that the user perceives that they are hearing actual sounds ([0821] “At block 1720, a user response to the stimulus may be received. For example, the user may be asked to indicate where the virtual object appears to be located and/or the location of the sounds.”)
and an indication that the user perceives that they are experiencing an auditory hallucination ([0405] “For example, scenes (including landscapes, people, and other visual features) or sounds not generated by the display system but experienced by the user, may be detected by the display system and categorized.”)
wherein the activation action further causes the at least one processor to test the ambient sounds as stored in the rolling buffer against a threshold, ([0869] “In some embodiments, the display system may be configured to utilize a plurality of techniques to generate models for analysis of the aggregated data. Other techniques may include using pre-defined thresholds or data values.”)
wherein the threshold is a minimum confidence level associated with identification of spoken words in the ambient sounds by voice activity detection applied to the ambient sounds; ([0556] “The user may then speak a response, which may be detected by a microphone 67.” [0870] “In some other embodiments, the display system may signal the presence of the stimulus in the environment if the score is lower than the threshold.” [0871] “The threshold condition may be determined based on objects (or people) in the user's physical environment, the user's emotional state and/or the user's interactions with the ambient environment.”) 
the at least one processor recording the perception indication as correct where one of the following is true: the perception indication is an indication that the user perceives that they are experiencing an auditory hallucination and the at least one processor determines that the ambient sounds fail to satisfy the threshold; or the perception indication is an indication that the user perceives that they are hearing actual sounds ([0562] “The stimulus may be any type of content delivered to the user through a wearable system such as the head-mounted systems depicted in FIGS. 9D, 6, and 10, or may be a stimulus in the environment around the user as detected by the wearable system, such as an object, sound, movement, or other environmental stimulus.”)
and the at least one processor determines that the ambient sounds satisfy the threshold ([0870] “If the analysis of the data acquired by the environmental sensor indicates that a threshold condition is passed, the display system may detect the presence of the stimulus in the ambient environment.”)
and the at least one processor recording the perception indication as incorrect where one of the following is true: the perception indication is an indication that the user perceives that they are experiencing an auditory hallucination and the at least one processor determines that the ambient sounds satisfy the threshold; or the perception indication is an indication that the user perceives that they are hearing actual sounds and the at least one processor determines that the ambient sounds fail to satisfy the threshold ([0870] “In some other embodiments, the display system may signal the presence of the stimulus in the environment if the score is lower than the threshold.”)

Note: in comparison of the threshold value to the data acquired by the environmental sensor, a lower value signals the presence of some stimulus causing the user to experience an auditory hallucination.

Samec does not explicitly disclose however Logan teaches continuously recording the ambient sounds and storing a predetermined duration of the ambient sounds in a rolling buffer ([Col. 1 lines 45-52] “In accordance with a principle feature of the invention, one or more incoming audio or video signals are continuously digitized, compressed and stored in a buffer memory whenever the invention is in operation whereby, without attention from the user, the invention maintains a "circular buffer" which stores programming received during a preceding time interval of predetermined duration.”)

Therefore, it would have been obvious to expand Samec’s techniques for performing a neurological analysis with Logan’s techniques for recording audio. The motivation for the combination of Samec and Logan is to constantly record one or more incoming audio or video program signals and to read a playback signal from the circular buffer (See Logan, Abstract).
Regarding claim 9, the limitations are rejected for the same reasons as state above for claim 2.
Regarding claim 10, the limitations are rejected for the same reasons as state above for claim 3.
Regarding claim 13, the limitations are rejected for the same reasons as state above for claim 6.
Regarding claim 14, the limitations are rejected for the same reasons as state above for claim 7.
Regarding claim 15, Samec discloses at least one processor of a computing device, wherein the instructions, when executed by the at least one processor ([0007] “… one or more processors; and one or more computer storage media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform various operations.”)
using at least one microphone on a computing device to monitor ambient sounds ([0185] “Embodiment 131: The display system of Embodiment 1, further comprising a microphone configured to detect vocalization of the user.”)
and monitoring, by at least one processor, for a deliberate overt manual activation action by a user, the deliberate overt manual activation action by a user representing an input to the computing device, ([0582] “In some embodiments, the display system may be configured to recognize that difficulty reading may indicate cognitive disorders such as auditory, language, or visual processing disorders, memory disorders such as frontotemporal dementia or posterior cortical atrophy, and/or learning disorders such as dyslexia or visual motor deficit.”  [0590] “As disclosed herein, the cameras 24 may be used to register user inputs to the display system (e.g., by tracking the user's eyes to determine his/her selection of virtual menu items). In some embodiments, the display system may be configured to receive inputs via real input devices (e.g., physical buttons) and/or virtual input devices (e.g., virtual buttons projected by the display device).”) 
wherein the activation action represents an affirmative, unambiguous indication that the user is hearing sounds; ([0405] “The stimuli may take the form of visual and/or audio content. In addition or alternatively, the stimuli may be provided by the ambient environment. For example, scenes (including landscapes, people, and other visual features) or sounds not generated by the display system but experienced by the user, may be detected by the display system and categorized.” [0603] “Consequently as described above regarding agnosia, the display system may be configured to confirm that the user understands the prompts provided by the display system.”)
wherein the activation action causes the at least one processor to: receive a perception indication from the user, wherein the perception indication is one of: an indication that the user perceives that they are hearing actual sounds ([0821] “At block 1720, a user response to the stimulus may be received. For example, the user may be asked to indicate where the virtual object appears to be located and/or the location of the sounds.”)
and an indication that the user perceives that they are experiencing an auditory hallucination ([0405] “For example, scenes (including landscapes, people, and other visual features) or sounds not generated by the display system but experienced by the user, may be detected by the display system and categorized.”)
wherein the activation action further causes the at least one processor to test the ambient sounds as stored in the rolling buffer against a threshold, ([0869] “In some embodiments, the display system may be configured to utilize a plurality of techniques to generate models for analysis of the aggregated data. Other techniques may include using pre-defined thresholds or data values.”)
wherein the threshold is a minimum confidence level associated with identification of spoken words in the ambient sounds by voice activity detection applied to the ambient sounds; ([0556] “The user may then speak a response, which may be detected by a microphone 67.” [0870] “In some other embodiments, the display system may signal the presence of the stimulus in the environment if the score is lower than the threshold.” [0871] “The threshold condition may be determined based on objects (or people) in the user's physical environment, the user's emotional state and/or the user's interactions with the ambient environment.”) 
the at least one processor recording the perception indication as correct where one of the following is true: the perception indication is an indication that the user perceives that they are experiencing an auditory hallucination and the at least one processor determines that the ambient sounds fail to satisfy the threshold; or the perception indication is an indication that the user perceives that they are hearing actual sounds ([0562] “The stimulus may be any type of content delivered to the user through a wearable system such as the head-mounted systems depicted in FIGS. 9D, 6, and 10, or may be a stimulus in the environment around the user as detected by the wearable system, such as an object, sound, movement, or other environmental stimulus.”)
and the at least one processor determines that the ambient sounds satisfy the threshold ([0870] “If the analysis of the data acquired by the environmental sensor indicates that a threshold condition is passed, the display system may detect the presence of the stimulus in the ambient environment.”)
and the at least one processor recording the perception indication as incorrect where one of the following is true: the perception indication is an indication that the user perceives that they are experiencing an auditory hallucination and the at least one processor determines that the ambient sounds satisfy the threshold; or the perception indication is an indication that the user perceives that they are hearing actual sounds and the at least one processor determines that the ambient sounds fail to satisfy the threshold ([0870] “In some other embodiments, the display system may signal the presence of the stimulus in the environment if the score is lower than the threshold.”)

Note: in comparison of the threshold value to the data acquired by the environmental sensor, a lower value signals the presence of some stimulus causing the user to experience an auditory hallucination.


Samec does not explicitly disclose however Logan teaches continuously recording the ambient sounds and storing a predetermined duration of the ambient sounds in a rolling buffer ([Col. 1 lines 45-52] “In accordance with a principle feature of the invention, one or more incoming audio or video signals are continuously digitized, compressed and stored in a buffer memory whenever the invention is in operation whereby, without attention from the user, the invention maintains a "circular buffer" which stores programming received during a preceding time interval of predetermined duration.”)

Therefore, it would have been obvious to expand Samec’s techniques for performing a neurological analysis with Logan’s techniques for recording audio. The motivation for the combination of Samec and Logan is to constantly record one or more incoming audio or video program signals and to read a playback signal from the circular buffer (See Logan, Abstract).
Regarding claim 16, the limitations are rejected for the same reasons as state above for claim 2.
Regarding claim 17, the limitations are rejected for the same reasons as state above for claim 3.
Regarding claim 20, the limitations are rejected for the same reasons as state above for claim 6.
Regarding claim 21, the limitations are rejected for the same reasons as state above for claim 7.
Regarding claim 22, Samec discloses using at least one microphone on a computing device to monitor ambient sounds ([0185] “Embodiment 131: The display system of Embodiment 1, further comprising a microphone configured to detect vocalization of the user.”)
monitoring, by at least one processor of the computing device, for a deliberate overt manual activation action by a user, the deliberate overt manual activation action by a user representing an input to the computing device, ([0582] “In some embodiments, the display system may be configured to recognize that difficulty reading may indicate cognitive disorders such as auditory, language, or visual processing disorders, memory disorders such as frontotemporal dementia or posterior cortical atrophy, and/or learning disorders such as dyslexia or visual motor deficit.”  [0590] “As disclosed herein, the cameras 24 may be used to register user inputs to the display system (e.g., by tracking the user's eyes to determine his/her selection of virtual menu items). In some embodiments, the display system may be configured to receive inputs via real input devices (e.g., physical buttons) and/or virtual input devices (e.g., virtual buttons projected by the display device).”) 
wherein the activation action represents an affirmative, unambiguous indication that the user is hearing sounds; ([0405] “The stimuli may take the form of visual and/or audio content. In addition or alternatively, the stimuli may be provided by the ambient environment. For example, scenes (including landscapes, people, and other visual features) or sounds not generated by the display system but experienced by the user, may be detected by the display system and categorized.” [0603] “Consequently as described above regarding agnosia, the display system may be configured to confirm that the user understands the prompts provided by the display system.”)
wherein the activation action causes the at least one processor to: receive a perception indication from the user, wherein the perception indication is one of: an indication that the user perceives that they are hearing actual sounds ([0821] “At block 1720, a user response to the stimulus may be received. For example, the user may be asked to indicate where the virtual object appears to be located and/or the location of the sounds.”)
and an indication that the user perceives that they are experiencing an auditory hallucination ([0405] “For example, scenes (including landscapes, people, and other visual features) or sounds not generated by the display system but experienced by the user, may be detected by the display system and categorized.”)
wherein the activation action further causes the at least one processor to test the ambient sounds as stored in the rolling buffer against a threshold, ([0869] “In some embodiments, the display system may be configured to utilize a plurality of techniques to generate models for analysis of the aggregated data. Other techniques may include using pre-defined thresholds or data values.”)
wherein the threshold is a minimum confidence level associated with identification of spoken words in the ambient sounds by voice activity detection applied to the ambient sounds; ([0556] “The user may then speak a response, which may be detected by a microphone 67.” [0870] “In some other embodiments, the display system may signal the presence of the stimulus in the environment if the score is lower than the threshold.” [0871] “The threshold condition may be determined based on objects (or people) in the user's physical environment, the user's emotional state and/or the user's interactions with the ambient environment.”) 
the at least one processor recording the perception indication as correct where one of the following is true: the perception indication is an indication that the user perceives that they are experiencing an auditory hallucination and the at least one processor determines that the ambient sounds fail to satisfy the threshold; or the perception indication is an indication that the user perceives that they are hearing actual sounds ([0562] “The stimulus may be any type of content delivered to the user through a wearable system such as the head-mounted systems depicted in FIGS. 9D, 6, and 10, or may be a stimulus in the environment around the user as detected by the wearable system, such as an object, sound, movement, or other environmental stimulus.”)
and the at least one processor determines that the ambient sounds satisfy the threshold ([0870] “If the analysis of the data acquired by the environmental sensor indicates that a threshold condition is passed, the display system may detect the presence of the stimulus in the ambient environment.”)
and the at least one processor recording the perception indication as incorrect where one of the following is true: the perception indication is an indication that the user perceives that they are experiencing an auditory hallucination and the at least one processor determines that the ambient sounds satisfy the threshold; or the perception indication is an indication that the user perceives that they are hearing actual sounds and the at least one processor determines that the ambient sounds fail to satisfy the threshold ([0870] “In some other embodiments, the display system may signal the presence of the stimulus in the environment if the score is lower than the threshold.”)

Note: in comparison of the threshold value to the data acquired by the environmental sensor, a lower value signals the presence of some stimulus causing the user to experience an auditory hallucination.

Samec does not explicitly disclose however Logan teaches continuously recording the ambient sounds and storing a predetermined duration of the ambient sounds in a rolling buffer ([Col. 1 lines 45-52] “In accordance with a principle feature of the invention, one or more incoming audio or video signals are continuously digitized, compressed and stored in a buffer memory whenever the invention is in operation whereby, without attention from the user, the invention maintains a "circular buffer" which stores programming received during a preceding time interval of predetermined duration.”)

Therefore, it would have been obvious to expand Samec’s techniques for performing a neurological analysis with Logan’s techniques for recording audio. The motivation for the combination of Samec and Logan is to constantly record one or more incoming audio or video program signals and to read a playback signal from the circular buffer (See Logan, Abstract).


Claim(s) 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (US20170365101A1) in view of in view of Logan et al. (US5371551A) and further in view of Attias et al. (US20110313315A1).
Regarding claim 4, Samec in view of Logan does not explicitly disclose however Attias teaches wherein the at least one processor further generates a report indicating correctness of a prior series of perception indications ([0033] “In some embodiments the method further comprises providing said user feedback report based on said user's progress.” [0035] “In some embodiments the user feedback report comprises a plurality of test results, each test result comprises: test title, lower normal range limit; higher normal range limit; and results of last test.”)

Therefore, it would have been obvious to expand Samec’s techniques for performing a neurological analysis and  Logan’s techniques for recording audio with Attlias’ techniques for improving auditory perception. The motivation for the combination of Samec, Logan, and Attlias is to help determine how to improve the ability to perceive different auditory events (See Attias, Background).
Regarding claim 5, Samec in view of Logan does not explicitly disclose however Attias teaches wherein the report further comprises at least one of: (a) recommendations for improving discrimination between auditory hallucinations and ambient sounds; and (b) accuracy trends for the perception indications to monitor progress of the user over time ([0172] “According to the patients' individual auditory profile, they are trained with a specific program aimed to improve their auditory performance.” [0174] “Server 140 may provide recommendations and instructions directly to the patient or to the treating doctor.” [0115] “In each task difficulty level, the patient preferably gets feedback information 270 relate to his/her performance.”)

Note: the feedback on performance after each task helps provide the user with an indication whether they are trending in the right direction.

Therefore, it would have been obvious to expand Samec’s techniques for performing a neurological analysis and Logan’s techniques for recording audio with Attlias’ techniques for improving auditory perception. The motivation for the combination of Samec, Logan, and Attlias is to help determine how to improve the ability to perceive different auditory events (See Attias, Background).
Regarding claim 11, the limitations are rejected for the same reasons as state above for claim 4.
Regarding claim 12, the limitations are rejected for the same reasons as state above for claim 5.
Regarding claim 18, the limitations are rejected for the same reasons as state above for claim 4.
Regarding claim 19, the limitations are rejected for the same reasons as state above for claim 5.

Response to Arguments
Applicant’s arguments filed on 24 January 2022 have been considered but are not fully persuasive.
Regarding the double patenting rejection, the applicant states that the claims are distinct from each and every claim of the ‘394 application. Applicant disagree with the basis of the rejection and state that a terminal disclaimer will be filed when the claims are in condition for allowance. 

Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that the claims, while narrower in scope and are not identical, they are not patentably distinct from each other because recite substantially similar limitations. Therefore, the double patenting rejection is maintained.
Regarding the 101 rejection, the added limitations such as the rolling buffer and deliberate overt manual activation cannot be practically performed by humans or be performed mentally. These features go beyond a generic computer implementation of any abstract idea. Therefore, the 101 rejection is withdrawn.
Regarding the 102 rejection, the applicant argues on pages 17 to the top of page 18, that Samec does not teach the added limitations. 

Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that while new paragraphs from Samec have been cited to teach the added limitations, the arguments also does not apply to the newly cited reference that is now under the 103 rejection.

On page 18 the applicant argues that Samec does not teach the perception indication that a use is hearing sounds. Applicant points to [0018] of the specification where the perception indication intentionally communicates, for example, "I think these are real sounds" or "I think I am hallucinating" where Samec contains no teaching whatsoever of this feature especially the cited [0821] and [0405] which does not indicate anything about whether the user perceives those sounds to be real or perceives those sounds to be a hallucination.

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that Samec is a much narrower interpretation of the applicant’s claims. In response to applicant's argument that Samec fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “wherein the activation action causes the at least one processor to receive a
perception indication from the user indicating that the user perceives that they are hearing actual sounds” where the perception indication intentionally communicates, for example, "I think these are real sounds" or
"I think I am hallucinating") are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The broadest reasonable interpretation of the claim language regarding “perception indication” would not be limited to vocal indications by the user. Therefore, the 102 rejection is withdrawn.
Regarding the 103 rejection, the applicant argues that 4, 5, 11, 12, 18, and 19 were rejected under 35 USC 103 as allegedly obvious in view of Samec and Attias and since these claims are dependent on their respective independent claims they are allowable.

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that the independent claims are still rejected under USC 103. Therefore the 103 rejection is maintained.

Prior Art Cited but not Relied Upon
The following document(s) were found relevant to the disclosure but not applied:
Dodgson, G., & Gordon, S. (2009). Avoiding false negatives: are some auditory hallucinations an evolved design flaw?. Behavioural and cognitive psychotherapy, 37(3), 325-334.

This reference is relevant since is describes detecting false positives or auditory hallucinations.

Conclusion

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626